Citation Nr: 1010632	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right hand.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran served with the Special Philippine Scouts from 
April 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The Board previously 
remanded this case in December 2006 so that the Veteran could 
be scheduled for a Board hearing, and June 2009 so that the 
Veteran could receive proper notice of all the relevant 
evidence of record.  The directives of both remands were 
accomplished.  The Veteran testified before the undersigned, 
seated in Washington, DC, at a videoconference hearing held 
in May 2009 and received a notice letter in October 2009 
outlining all the relevant evidence of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not sustain a gunshot wound to his right 
hand during his period of recognized service, nor was any 
previously incurred gunshot wound to the right hand 
aggravated during that period of service.

2.  Bilateral hearing loss did not originate in service or 
until many years after service, and it is not otherwise 
related to service.


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound to the right hand are not 
due to a disease or injury that was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

2.  Bilateral hearing loss is not due to a disease or injury 
that was incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in October 2003, November 2003, August 
2008 and October 2009 correspondences (the latter two 
provided notice as to the initial disability rating and 
effective date to be assigned in the event service connection 
is granted for the disorders at issue).  The correspondences 
collectively advised the Veteran concerning the elements 
necessary to substantiate a service connection claim.  The 
claims were last readjudicated in a December 2009 
supplemental statement of the case, thereby curing any 
deficiency in the timing of notice in this case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to secure, have been obtained.  38 U.S.C.A. 
§ 5103A.  In this regard the Board notes that sometime 
between December 2006 and August 2008 the Veteran's claims 
file went missing and had to be rebuilt.  The 
RO informed the Veteran of this in August 2008, and offered 
him the opportunity to supplement the record with copies of 
any missing documents.  The June 2009 remand noted that 
certain documents remained missing, and that the RO may have 
misled the Veteran into believing they were on file.  From 
the rating decisions and statement of the case on file, the 
following documents appeared, at the time of the June 2009 
remand, to be missing: a statement by [redacted], dated 
October 18, 2003; an affidavit by [redacted] executed on 
October 26, 2003; an affidavit by [redacted] executed on 
October 26, 2003; an affidavit executed by [redacted]; and 
a September 2004 statement by Dr. R. Alba.

At the time of the June 2009 remand, the Board was unaware 
that the Veteran had in fact provided the RO with copies of 
the referenced missing documents, except for Dr. Alba's 
statement.  The RO did not forward those materials to the 
Board, but while the case was in remand status they were 
added to the claims file.  As to Dr. Alba's statement, the 
Veteran apparently does not have a copy, and at his hearing 
before the undersigned indicated that Dr. Alba is no longer 
alive.  The Veteran has not otherwise completed a form 
authorizing VA to obtain any records for Dr. Alba's practice, 
assuming that any records formerly held by that physician 
still exist.  The Board notes that the substance of Dr. 
Alba's statement is memorialized in the procedural documents 
involved in this appeal, and that the Veteran has not 
challenged the accuracy of the RO's summary of Dr. Alba's 
statement.

The Veteran's service treatment records are not on file.  In 
October 2003 correspondence the RO informed the Veteran of 
this, and provided him with an NA Form 13055 to complete to 
assist in a search for his service records.  He apparently 
completed and returned the form, showing treatment in 1945 
(prior to his recognized service).  According to a May 2004 
Memorandum prepared by the RO, the National Personnel Records 
Center (NPRC) reported in October 2003 that the Veteran's 
entrance and physical examinations were not available and 
were presumed destroyed, and that in May 2004 the NPRC again 
indicated that no records for the Veteran were available.  
The record shows that in May 2005, the NPRC informed the 
Veteran directly that no records for him were available.  

The Board notes that the Veteran at times authorized VA to 
obtain records from the 224 47th General Hospital in 
Villasis, Pangasinan for certain dates in 1945 or 1946.  The 
Veteran explained that this was an American military 
evacuation hospital.  The Board points out that the United 
States has not maintained such a hospital in the Philippines 
for decades, and that any treatment records provided in 
connection with the Veteran's recognized U.S. military 
service would have been transferred from that facility to the 
National Personnel Records Center.

Given the NPRC's multiple responses that no records for the 
Veteran are available, and as the Board is unaware of any 
alternative source of such records, the Board finds that any 
additional attempts to obtain service treatment records for 
the Veteran would be futile.

The record shows that the Veteran was not afforded VA 
examinations in connection with his claims.  The Board finds, 
however, that under the circumstances present in this case, a 
medical opinion addressing service connection is not 
necessary.  In this regard, the Board notes that a VA 
examination or opinion is necessary where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, there are no service treatment records on file.  
Nor is there any post-service evidence of right hand or 
hearing loss problems until more than four decades after 
service.  Although the Veteran is certainly competent to 
report his observations of receiving a gunshot wound, he has 
provided contradictory accounts of the dates of the incident 
which undermines the credibility of his observations.  On his 
original claim he maintained that the wound occurred in 1945.  
He even submitted an affidavit of a person who said he was 
hospitalized with the Veteran during that year, and submitted 
affidavits of two other persons alleging he was wounded in 
1945.  It was only after the Veteran was informed by the RO 
that service connection could not be based on that period of 
service did the Veteran offer that the injury instead 
occurred during his service in 1946.  As to the affidavits he 
submitted, he explained that the affiants (one of which 
executed the affidavit in 1976) were senile in their 
recollections.  The Board finds the timing of the Veteran's 
change in recollection, as well as the inconsistency of his 
current recollection with the affidavits he himself 
submitted, to undermine the credibility of his account of a 
gunshot wound in 1946.

In short, the Board finds there is no credible evidence of an 
event, injury or disease in service, or even of aggravation 
of a disease or injury in service.  The Board notes that 
although lay evidence in some circumstances may suffice to 
link a current disability to service, given the Board's 
determination as to the lack of credible evidence of a 
gunshot wound in service, any statement by the Veteran 
linking a current hand disorder to such a wound necessarily 
lacks credibility.

With respect to hearing loss, even assuming the Veteran is 
competent to report that he experienced decreased auditory 
acuity in service, he has not stated or testified that he 
experienced hearing loss throughout the years since service.  
Although the Board has a duty to liberally construe a 
Veteran's statements, the Board has no duty to manufacture an 
account for a Veteran.  Moreover, to the extent the Veteran 
alleges simply that, in his opinion, his current hearing loss 
is related to certain events in service, the Board finds that 
hearing loss, which is typically defined in relationship to 
certain audiometric findings, is not the type of condition 
susceptible to lay opinions as to etiology.

In short, there is no credible evidence of a gunshot wound or 
competent evidence of hearing loss in service or until many 
years after service, and no competent or credible evidence 
linking such disorders to service.  Consequently, a VA 
examination is not necessary in this case. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



Factual background

There are no service treatment records on file.  The 
Veteran's WD AGO 53 shows that the Veteran did not receive 
any awards or decorations suggesting participation in combat 
during his period of recognized service.  The form 
specifically notes that he received no wounds during that 
period of service.

On his original September 2003 claim for the disorders at 
issue, the Veteran reported that he received pertinent 
treatment from August 1945 to October 1945.  He explained 
that he was wounded in service and also sustained hearing 
loss from exposure to gunfire.

In connection with his claim, the Veteran submitted an 
affidavit by [redacted], which was executed in May 1976.  
Mr. [redacted] indicates that he was hospitalized along with 
the Veteran from August 1945 to October 1945.

In affidavits executed in October 2003, [redacted] and [redacted]
[redacted] aver that the Veteran served in the New Philippine 
Scouts from April 1946 to March 1949, and that while on 
active duty he was shot in the right hand by the enemy, and 
was hospitalized from August 1945 to October 1945.  In a 
December 2003 statement, Mr. [redacted] reiterated that the 
Veteran served in the New Philippine Scouts from April 1946 
to March 1949.

In an affidavit executed in October 2003, [redacted] averred 
that the Veteran served in the New Philippine Scouts from 
April 1946 to March 1949. 

An October 2004 VA rating decision describes a September 2004 
statement by Dr. Alba as indicating that he was treating the 
Veteran for numbness and pain in the right forearm incurred 
during service.  He also purportedly wrote that the Veteran 
had been complaining of difficulty hearing in both ears since 
service discharge.

On his VA Form 9 of March 2005, the Veteran argued that 
Mssrs. [redacted] and [redacted] were senile in their report of 
his treatment for the gunshot wound occurring in 1945; he 
indicated that the treatment was in actuality between August 
1946 and October 1946.

The record contains several medical documents pertaining to 
the Veteran's claims.  A July 1990 Medical Certificate from 
the Olay Medical Clinic indicates that the Veteran presented 
with an old scar of the right forearm allegedly secondary to 
a gunshot wound.  The statement also indicates that he had 
hearing impairment in both ears.  A May 2007 X-ray report of 
the Veteran's right forearm showed the presence of an old 
fracture deformity in the proximal third of the radius and 
distal aspect of the ulna.  A Medical Certificate from the 
Olay Medical Clinic received in September 2007 notes that the 
Veteran has hearing loss.

In statements on file and at his May 2009 Board hearing, the 
Veteran initially contended that he was treated for a gunshot 
wound to the right hand from August 1945 to October 1945.  He 
later indicated that he was treated during the same months in 
1946.  He testified that he still has a scar from the gunshot 
wound, and that his hearing loss stemmed from the gunfire and 
explosions encountered in service.  He indicated that he 
first noticed hearing loss around 1948 or 1949, and that he 
was also treated for the gunshot wound around that time.  He 
testified that he was treated by Dr. Alba twice after service 
in 1949.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of an organic disease of the nervous 
system, such as sensorineural hearing loss during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.307, 3.309.

Unless the record shows examination at time of entrance into 
the Armed Forces of the United States, persons with service 
in the Philippine Scouts (enlisted under section 14, Pub. L. 
No. 190, 79th Congress) are not entitled to the presumption 
of soundness.   38 C.F.R. § 3.40(c)(2) (2009).


A.  Gunshot wound

There are no service treatment records on file, and from the 
May 2004 rating decision issued prior to the loss of the 
claims file, it does not appear that the record ever 
contained service treatment records, including the report of 
an entrance physical.  The Veteran was not issued any awards 
or decorations indicative of combat for his period of 
recognized service.  Moreover, the only contemporaneous 
record concerning any wounds during the period of recognized 
service is the Veteran's official discharge form, which 
specifically indicates that he received no wounds during 
service.

The Veteran contends that he sustained a gunshot wound to the 
right hand during his service in 1946.  In support of his 
claim he has offered three affidavits from service comrades, 
one of which establishes that he was hospitalized in 1945, 
and the other two which establish that the hospitalization 
was for a gunshot wound occurring the same year.  The Veteran 
himself initially informed VA that the gunshot wound occurred 
in 1945, only changing his account once he was informed that 
such an injury occurring prior to his 1946 service was not 
subject to service connection.

The Board has no reason to doubt the credibility of the 
affiants.  The affidavits are remarkably consistent with each 
other, and one was executed in 1976, well before the Veteran 
filed the instant claim.  The affiants reported their 
observations of the Veteran's hospitalization for a gunshot 
wound, which is something clearly susceptible to lay 
observation.  

As to the Veteran's account, the Board finds his rendition to 
lack credibility as to the date of occurrence.  The Board 
finds it particularly disturbing that he changed his account 
coincident with the rating decision informing him of the 
dates during which the incident would need to have occurred 
to warrant service connection.  The Board also finds it 
noteworthy that the affidavits were submitted prior to the 
rating decision, and that the Veteran's explanation for the 
1945 dates provided by the affiants was that the affiant's 
recollections were subject to the advances of senility.  The 
Board notes that the Veteran did not make the same allegation 
as to Mr. [redacted]'s affidavit, although he submitted the 
same affidavit to demonstrate when he was hospitalized for 
the gunshot wound.  Given the inconsistencies in his account 
to VA, the Board finds the Veteran's statements as to the 
gunshot wound occurring during his 1946 service to lack 
credibility.

The Board notes that Dr. Alba apparently indicated that the 
Veteran sustained an injury to the forearm and hand during 
service.  The Board first notes, however, that he did not 
identify the dates of the referenced service.  Moreover, to 
the extent he did intend to identify the recognized period of 
service, there is nothing to indicate that his opinion was 
based on anything other than history provided by the Veteran.  
As already indicated, the Board has found the Veteran's 
account of his history to lack credibility.  Accordingly, Dr. 
Alba's statement lacks probative value to the extent it is 
offered to link the Veteran's current disorder to his period 
of recognized service. 

In short, the Board finds the affiant's account of a gunshot 
wound to the right hand occurring in 1945 to be credible, and 
concludes that the Veteran sustained the gunshot wound at 
issue prior to his period of recognized service in 1946.  
This is further supported by the notation on his WD AGO 53 
indicating that he received no wounds during his period of 
recognized service.  The Board points out that inasmuch as 
there is no service entrance examination on file (nor, from 
reading the May 2004 rating decision, was such an examination 
report ever on file), the Veteran is not entitled to the 
presumption of soundness.

Turning to the matter of whether the pre-existing gunshot 
wound was aggravated during service, the Board first notes 
that the Veteran does not contend that the disorder was 
aggravated during service.  There are no service treatment 
records on file.  Moreover, there are no records on file 
documenting the presence of gunshot wound residuals until 
1990.  Notably, the Veteran does not contend that he sought 
treatment during the years for his claimed gunshot wound 
residuals.  When viewing the evidence as a whole, the 
Veteran's residuals of a gunshot wound to the right hand are 
shown to have been asymptomatic, or at least mild enough to 
not prompt the Veteran to seek any type of medical attention, 
for decades after service.  Under circumstances where there 
is evidence of preservice symptomatology, the absence of 
evidence of complaints of or treatment for the claimed 
disorder for many years following service may be viewed as 
clear and convincing evidence that the disorder was not 
aggravated by service.  See Maxson v. West, 230 F.3d 1330 
(Fed. Cir. 2000). 

In short, given the complete absence of any evidence of 
treatment for gunshot wound residuals in service or until 
1990, coupled with the absence of any indication by the 
Veteran that he in fact did seek treatment for any such 
residuals prior to 1990, the Board finds that the evidence on 
file does not even remotely suggest that the disorder 
underwent aggravation during the recognized period of 
service. 

In sum, the credible evidence of record establishes that the 
Veteran sustained the gunshot wound to his right hand prior 
to his period of recognized service, and that the competent 
and credible evidence indicates that it was not aggravated 
during that period of recognized service.  As the 
preponderance of the evidence therefore is against the claim, 
the claim of service connection for residuals of a gunshot 
wound to the right hand is denied.

B.  Hearing loss

There are no service treatment records on file.  The Board 
points out that although the Veteran claims exposure to noise 
from firearms, the record does not otherwise suggest that he 
was engaged in combat during service, or that he otherwise 
was exposed to acoustic trauma during his period of 
recognized service.  Instead, the gunshot wound to the right 
hand he received prior to service shows he was involved in 
combat prior to that service.  Nor is there any postservice 
evidence of hearing loss until decades after service, and no 
medical opinion linking any current hearing loss to service.   

The Board has considered the Veteran's account of acoustic 
trauma during his recognized service.  In the prior section 
the Board found his account of receiving a gunshot wound in 
1946 rather than in 1945 to lack credibility based on his 
shifting account of the event's occurrence.  Given that he 
originally identified his acoustic trauma as occurring during 
the period of 1945 service, as in the prior section the Board 
finds his current account of experiencing acoustic trauma in 
1946 to lack credibility.  Moreover, even assuming the 
Veteran is competent to report that he experienced decreased 
auditory acuity in service from any acoustic trauma, he 
notably has not indicated that he experienced hearing loss 
continuously since service.  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit has held that in some circumstances, a 
layperson's opinion can constitute competent evidence linking 
a disorder to service.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009) (vacating and remanding a decision in 
which the United States Court of Appeals for Veterans Claims 
categorically held in a service connection case that "'a 
valid medical opinion' was required to establish nexus, and 
that [a lay person] was 'not competent' to provide testimony 
as to nexus because [that individual] was a layperson.").  In 
the Board's opinion, however, the matter of whether any 
current hearing loss is related to a particular acoustic 
trauma, or is otherwise related to some event in service, is 
clearly a matter that is far removed from the realm of lay 
expertise.

In sum, there is no competent or credible evidence of 
acoustic trauma or hearing loss during the period of 
recognized service, no evidence of hearing loss prior to 
1990, and no competent evidence linking any current hearing 
loss to service.  As the preponderance of the evidence 
therefore is against the claim, the claim of service 
connection for hearing loss is denied.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of a gunshot 
wound to the right hand is denied.

Entitlement to service connection for hearing loss is denied.


 


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


